PER CURIAM.
Because there is a reasonable probability that appellant Earl M. Jones would have been acquitted had the DNA evidence requested demonstrated that the blood samples found on a pair of jogging shoes and certain items of clothing removed from the crime scene neither matched his DNA nor that of the victim, we reverse and remand the order denying the post-conviction motion for DNA testing, filed pursuant to Florida Rule of Criminal Procedure 3.853, with directions that the motion for testing be granted. See Riley v. State, 851 So.2d 811 (Fla. 2d DCA 2003).
REVERSED and REMANDED.
ERVIN, PADOVANO and LEWIS, JJ., concur.